Citation Nr: 0947696	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a psychiatric disability.  In March 
2009, the Board remanded the claim for additional 
development. 




FINDING OF FACT

The Veteran's psychiatric disability (depression) is related 
to his service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability (depression) have been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

As an initial matter, the Board notes that the VA attempted 
to obtain a second VA examination for the Veteran's claim for 
entitlement to service connection for a psychiatric 
disability.  However, the Veteran did not report to scheduled 
July 2009 and August 2009 VA examinations.  As a result, the 
Board must come to a determination solely on the basis of 
information included in the record.  38 C.F.R. § 3.655 
(2009).  The Board reminds the Veteran that the duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran contends that while serving on a destroyer for 
four years, he witnessed the deaths of two of his friends by 
asphyxiation when clearing fuel tanks.  Due to the long stay 
on the destroyer, he became depressed and anxious, and at one 
point suicidal.

Service medical records reflect that the Veteran was referred 
to a doctor for an acute anxiety disorder in August 1973.  It 
was noted that the Veteran could not stand his job.  The 
report showed a diagnosis of anxiety due to his rate 
reduction, changing ships, unavailability of emotional 
support from family and friends, and a change of work 
expected of him.  However, no psychiatric abnormality was 
noted on the Veteran's separation examination conducted in 
October 1974.

Private treatment records from February 2005 to February 2007 
reflect that the Veteran was hospitalized for two suicide 
attempts.  In February 2005, the Veteran reported to the 
emergency room and stated that he had tried to commit suicide 
by overdosing on heroin.  He was withdrawn and he had 
symptoms of depression.  He stated that he battled with 
posttraumatic stress disorder due to his time in Vietnam.  He 
was released forty-eight hours later, and his discharge 
diagnosis was depressive disorder, not otherwise specified, 
and polysubstance abuse.  In February 2007, the Veteran was 
admitted to the emergency room and reported that he had been 
having suicidal thoughts of walking in front of a train.  He 
had symptoms of depression, but no psychotic symptoms.  He 
was discharged three days later, with diagnoses of depressive 
disorder, not otherwise specified, polysubstance dependence, 
and borderline personality disorder.

VA medical records from January 2006 to October 2006 show 
treatment for depression.  These records do not include a 
medical opinion relating the Veteran's psychiatric disability 
with his service.   

On July 2006 VA psychiatric examination, the Veteran reported 
that while he was in service, he had was counseled by the 
chaplain, but did not seek other professional help.  He was 
currently experiencing symptoms of depression, anxiety, poor 
sleep, racing thoughts, and decreased energy and 
concentration.  He stated that he had been experiencing these 
symptoms for many years.  With regard to his occupational 
history, he reported that he had worked as a police officer 
for ten years, but stopped working due to a motorcycle 
accident.  He later had an auto repair shop and was a drug 
and alcohol counselor.  He was presently not working.  With 
regard to his social history, he reported that he was 
divorced, but had a good relationship with his son.  He lived 
with his girlfriend and described himself as a social person.

Mental status examination revealed a depressed mood.  His 
affect was blunted.  He was cooperative and his speech, 
thought processes, and content were normal.  He did not have 
any suicidal or homicidal ideations.   Insight and impulse 
control were fair.  The diagnosis was depression, not 
otherwise specified.  The examiner concluded that it was as 
likely as not that the Veteran's depressive disorder was 
related to the anxiety reaction that he suffered while in 
service.

As the Veteran's psychiatric disorder has been determined on 
VA examination to be as likely as not related to his service, 
and there is no evidence to the contrary, the Board finds 
that there is an approximate balance of positive and negative 
evidence such that the issue is in equipoise.  Resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection is warranted for a psychiatric 
disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


